          Case 1:18-cv-04115-PAE Document 254 Filed 08/12/20 Page 1 of 2

                                                                                    Seyfarth Shaw LLP
                                                                                     620 Eighth Avenue
                                                                              New York, New York 10018
                                                                                       T (212) 218-5500
                                                                                       F (212) 218-5526

                                                                                gmaatman@seyfarth.com
                                                                                       T (312) 460-5965

                                                                                      www.seyfarth.com


August 12, 2020

Via ECF

The Honorable Paul A. Engelmayer
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square- Courtroom 1305
New York, NY 10007-1312

Re:     Canosa v. Weinstein, et al; Case No. 18-cv-04115-PAE

Dear Judge Engelmayer:
       We are counsel to Defendants The Weinstein Company, LLC and The Weinstein
Company Holdings, LLC, (collectively “TWC” or “the Debtors”) in connection with the above-
captioned matter.
       TWC writes in accordance with the Court’s December 13, 2019 Order (ECF 120) to
provide a regular status update regarding TWC’s bankruptcy proceedings and developments with
settlement.

        On June 30, 2020, Plaintiffs in the related action pending in the Southern District of New
York, Geiss, et al v. The Weinstein Company Holdings LLC, et al., No. 1:17-cv-09554-AKH
(“Geiss”) filed a Motion for Preliminary Approval of Class Action Settlement, Certification of
Settlement Classes, Appointment of Class Counsel, and Permission to Disseminate Class Notice.
(See Geiss Dkt. 333). The Honorable Judge Alvin Hellerstein held oral argument on the Motion
at a telephonic Settlement Fairness Hearing on July 14, 2020. (See Minute Entry dated July 15,
2020). After the conclusion of the Hearing, the Court issued an Order denying the Motion for
Preliminary Approval of the Settlement. (Dkt. 353). On July 24, 2020, Judge Hellerstein issued a
written Memorandum and Opinion denying the Geiss Plaintiffs’ motion for preliminary approval of
a class action settlement. (Dkt. 357).

        Following Judge Hellerstein’s ruling, the Debtors immediately began conversations with
the settling parties to assess whether a revised settlement can be achieved.

       On July 21, 2020, non-settling tort Plaintiffs Wedil David and Dominique Huitt filed a
motion in the Bankruptcy Court for the District of Delaware to convert the TWC chapter 11
bankruptcy cases to cases under Chapter 7 (“Conversion Motion”) and noticed a hearing on
August 4, 2020. The Notice of the Conversion Motion is attached as Exhibit A. The Conversion
Motion was filed with less than the required 21-days’ notice and failed to notice all creditors, as
required under Bankruptcy Rule 2002(a)(4).




65251332v.1
          Case 1:18-cv-04115-PAE Document 254 Filed 08/12/20 Page 2 of 2


                                                                                   August 12, 2020
                                                                                           Page 2
        On July 28, 2020, the TWC debtors and the Official Committee of Unsecured Creditors
appointed in the chapter 11 cases filed a response requesting that the Court continue the
Conversion Motion. The Debtors’ response is attached as Exhibit B. Among other arguments
advanced in the response to the Conversion Motion, the Debtors, the Committee, and the other
Settlement Parties represented to the Bankruptcy Court that they have “quickly pivoted to work
on a revised settlement framework in light of the District Court’s ruling that would accomplish the
entirety of the settlement through a revised plan to be confirmed in the Bankruptcy Court.” (Id., p.
3). The previously scheduled hearing on the Conversion Motion was then adjourned sine die.

         As disclosed in the July 28, 2020 bankruptcy filing, the parties to the original Class
Action Settlement Agreement are continuing to work on a detailed, revised settlement
framework to be embodied in a Revised Joint Chapter 11 Plan of Liquidation. Whereas the
original Joint Chapter 11 Plan filed on June 30, 2020 was predicated on the approval of the
Class Action Settlement in Geiss, a global settlement embodied in the forthcoming Revised Plan
will be implemented solely through the Bankruptcy Court-supervised plan process, with no
further involvement of the District Court in the pending Geiss action.

         The Bankruptcy Court has given TWC and its affiliate Debtors until August 31, 2020 to
file a the Revised Joint Chapter 11 Plan of Liquidation.

       We will continue to provide Your Honor with regular updates every 30 days pursuant to
the Court’s December 13, 2019 Order, and will advise of any material developments on an
accelerated basis.


Respectfully submitted,

SEYFARTH SHAW LLP

/s/ Gerald L. Maatman, Jr.

Gerald L. Maatman, Jr.

cc: All Counsel of Record




65251332v.1
